Title: To James Madison from James Monroe, 17 February 1813
From: Monroe, James
To: Madison, James


Department of State February 17. 1813
The Secretary of State to whom was referred the confidential Resolution of the Senate of the 18th ult, has the honor in compliance therewith to submit to the President the following Papers.

1st. Instructions given by the Secretary of State to Charles Pinckney Esquire Minister Plenipotentiary of the United States at Madrid under date of the 6th. February and 10th. April 1804.
2d. The Correspondence between Charles Pinckney, Esquire, and the Spanish Government relative to the ratification of the Convention of August 1802.
3d. Correspondence between the Secretary of State and the Marquis de Casa Yrujo on the same subject.
4th. Instructions given by the Secretary of State, to Messrs. Monroe & Pinckney under date of the 13th. April, 8th July, 26 October 1804, 14th May and 23d May 1805.
5th. A letter from Mr. Monroe to Mr. Talleyrand of 8th November 1804, and a letter from Mr. Talleyrand to General Armstrong of 21st December 1804, in reply thereto.
6th. The correspondence between Messrs. Monroe & Pinckney, and the Spanish Government.
7th. Instructions given by the Secretary of State to General Armstrong and Mr. Bowdoin under date of 13th March 1806, 25th May and 15 July 1807.
8th. A letter from General Armstrong to Mr. Yzquierdo and Mr. Yzq[u]ierdo’s reply.
